 



Exhibit 10.99

     
 
  Federal Communications Commission
(FEDERAL COMMUNICATIONS COMMISSION LOGO) [w40319w4031901.gif]
  Washington, D.C. 20554

July 10, 2007
NeuStar, Inc.
46000 Center Oak Plaza,
Sterling, Virginia 20166
Attn.: Amy Putnam

Re:   Notification of Intent to Exercise Option & Notification of Exercising of
Option
Contract No. CON01000016

Dear Ms. Putnam:
In accordance with FAR Clause 52.217-9, Option to Extend the Term of the
Contract, the purpose of this letter is notify you of the Government’s intent to
exercise Option Period 4e. Concurrently, the contract is hereby unilaterally
modified to exercise the Option Period. A copy of the executed modification is
enclosed.
If you have any questions regarding this matter, please contact me, on
202-418-0932 or at anthony.wimbush@fcc.gov.

     
 
  Sincerely,

 
  -s- ANTHONY S. WIMBUSH [w40319w4031902.gif]
 
  Anthony S. Wimbush
 
  Contracting Officer





--------------------------------------------------------------------------------



 



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE PAGE OF PAGES 1 I 1
2. AMENDMENT/MODIFICAITON NO. 0031
3. EFFECTIVE DATE 07/10/07
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
FCC/ Contracts and Purchasing Center 445, 12th Street., SW Washington, DC 20554
7. ADMINISTERED BY (If other than Item 6) CODE
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
Neustar, Inc. 4600 Center Oak Plaza Sterling, VA 20166
þ     9A. AMENDMENT OF SOLICITATION NO.
9B. DATED (SEE ITEM 11)

10A. MODIFICATION OF CONTRACT/ORDER NO. CON01000016

10B. DATED (SEE ITEM 11) 06/15/01
CODE FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
No Funding Information
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
þ     C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.217-9, Option to Extend the Term of the Contract
þ     D. OTHER (Specify type of modification and authority) FAR 1.6, Authority
of the Contracting Officer
E. IMPORTANT: Contractor þ is not, o is required to sign this document and
return ___ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this unilaterally executed modification is to exercise Option Period 4d. The
period of performance is hereby extended from July 15, 2007 through August 14,
2007. Funding in the amount of $292,669.38 is funded via NANPA and will be paid
by FCC Billing & Collection Agent, Welch & Co.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)                    16A. NAME AND
TITLE OF CONTRACTING OFFICER (Type or print)
UNILATERAL MODIFICATION                     Anthony S. Wimbush
15B. CONTRACTOR/OFFEROR                      15C. DATE SIGNED 16C. UNITED STATES
OF AMERICA 16C. DATE SIGNED
(Signature of person authorized to sign) (Signature of Contracting Officer)
07/10/2007
NSN 7 540- 01 -152-8070 Previous edition unusable
STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243
(FORM) [w40319w4031903.gif]

 



--------------------------------------------------------------------------------



 



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE A Page 1
of 3
2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE 4. REQUISITION/PURCHASE REQ. NO. 5.
PROJECT NO. (If applicable) 0032 DATE 08/10/2007
6. ISSUED BY CODE 00001 7. ADMINISTERED BY (If other than Item 6) CODE
FCC Contracts and Purchasing Center 445 12th St., SW, Washington, DC 20554
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and Zip Code)
9A. AMENDMENT OF SOLICITATION NO. Neustar, Inc. 46000 Center Oak Plaza Sterling,
VA 20166
9B. DATED (SEE ITEM 11)
þ 10A. MODIFICATION OF CONTRACT/ORDER NO. CON01000016
þ 10B. DATED (SEE ITEM 13)
CODE            FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted: or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) No Funding Information
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
o      A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
o      B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
o     C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
þ     D. OTHER (Specify type of modification and authority) FAR 43.103 (a) 3,
“MUTUAL AGREEMENT”
E. IMPORTANT: Contractor o is not, þ is required to sign this document and
return 1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification is to accept and incorporate Change Order Proposal (COP)
Number 48 into the contract. COP # 48 is accepted at a cost of $87,460.00. A
copy of the respective COP is attached. Funding will be via NANPA and will be
paid by FCC Billing & Collection Agent, Welch & Co.
Contractor’s Release: In consideration of the modification agreed to here in as
complete equitable adjustment for NeuStar Inc. interim P-ANI Administrator
proposal dated August 17,2007, NeuStar Inc. hereby releases the Government from
any and all liability under this contract for further equitable adjustments
attribuable to such facts or circumstances giving rise to the interim P-ANI
Administrator proposal for adjustment.
Digitally signed by Amy L. Putnam
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print) Anthony Wimbush
15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. United States of America 16C. DATE
SIGNED
(Signature of person authorized to sign) (Signature of Contracting Officer)
8-21-07
NSN7540-01-152-8070
PREVIOUS EDITION
UNUS/BLE
STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243
(FORM) [w40319w4031904.gif]

 



--------------------------------------------------------------------------------



 



Line Item Summary
Document Number CON01000016/0032
Title Pooling Administrator - Neustar
Page 2 of 3
Line Item Number                    Description          Delivery Date (Start
Date to End date)     
Quantity Unit of Issue     Unit Price     Total Cost
Questions may be addressed to Tony Wimbush @anthony.wimbush@fcc.gov.
No Changed Line Item Fields
Previous Total: Modification Total: Grand Total:
(FORM) [w40319w4031905.gif]

 



--------------------------------------------------------------------------------



 



Address Detail
Title
Pooling Administrator — Neustar
Document Number
CON01000016/0032
Page
3 of 3
Shipping Addresses
Cede            Detail
0001 Org: FCC Warehouse Addr: 9300 E. Hampton Drive
Capital Heights MD 20743 Attn: No Contacts Identified Phone :( ) — ext. Fax: ( )
— ext.
Invoice Addresses
Code          Detail
0001          Org: FCC /Accounts Processing Branch
Addr: Financial Operations Division
445 12th St., SW


Washington DC 20554 Attn: No Contacts Identified Phone: ( ) — ext. Fax: ( ) —
ext.
(FORM) [w40319w4031906.gif]

 



--------------------------------------------------------------------------------



 



Change Order Proposal #48 re: IRNA   Revised August 17, 2007

Interim p-ANI Administrator
Change Order Proposal #48
In Response to
Federal Communications Commission (FCC)
Letter postmarked September 11, 2006
Revised August 17, 2007

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   i





--------------------------------------------------------------------------------



 



Change Order Proposal #48 re: IRNA   Revised August 17, 2007

Table of Contents

         
1.0 Introduction
    3  
1.1 Purpose and Scope
    3  
1.2 Contractual Compliance
    3  
2.0 Background
    4  
3.0 NeuStar’s Proposed Solution
    6  
4.0 Staff and Administration
    8  
5.0 Assumptions and Risks
    9  
5.1 Assumptions
    9  
5.2 Risks
    9  
6.0 Cost
    10  
7.0 Conclusion
    11  

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   ii





--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007

1.0 Introduction
1.1 Purpose and Scope
This change order proposal is the third in a series, and was prepared in
response to a request from the contracting officer, to update the revised Change
Order #48, dated June 29, 2007. The original change order proposal was developed
in response to the letter from Mr. Thomas Navin, Chief, FCC Wireline Competition
Bureau, and the subsequent National Pooling Administrator Contract Modification
#21 received from the Contracting Officer on October 4, 2006. These documents
directed the Pooling Administrator to assume the functions of the Interim e9-1-l
Routing Number Administrator (IRNA), as that term is defined in the pANI Interim
Assignment Guidelines for ESQK prepared by the North American Number Council
(NANC) p-ANI Issues Management Group (p-ANI IMG), as revised December 5, 2005.
In accordance with the terms of the national pooling contract, the Pooling
Administrator submits this change order proposal to the FCC for approval.
1.2 Contractual Compliance
The National Pooling Administration function is a contractual relationship
between NeuStar and the Federal Communications Commission. Any function
performed by the PA beyond its contractual obligations and limitations must be
approved by the FCC prior to commencement of that function.
This Change Order is consistent with the wording of Attachment B, Section C of
the Thousands-Block Pooling Contractor Technical Requirements, dated
November 30, 2000, Sections 2.5 through 2.5.4, which reads as follows:
2.5.4 Changes in the Environment The FCC may issue rules, requirements, or
policy directives in the future, which may increase, decrease or otherwise
modify the functions to be performed by the contractor.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   3





--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

2.0 Background
It is intrinsic to the technology that Voice over Internet Protocol (VoIP) users
can be nomadic, and this movement raises issues regarding the ability of VoIP
users to access Public Safety Answering Points (PSAPs) in an emergency
situation. These issues can be evaluated in light of similar PSAP access issues
experienced by roaming wireless users. The wireless industry has addressed these
issues through the use of pseudo-ANIs1 (p-ANIs) to establish access to the
correct PSAP for a nomadic user with a foreign telephone number.
The term “pseudo-ANI” is defined in the Code of Federal Regulations at 47 CFR §
9.3 as:
A number, consisting of the same number of digits as ANI, that is not a North
American Numbering Plan telephone directory number and may be used in place of
an ANI to convey special meaning. The special meaning assigned to the pseudo-ANI
is determined by agreements, as necessary, between the system originating the
call, intermediate systems handling and routing the call, and the destination
system.
A similar methodology has been proposed to provide VoIP users’ access to PSAPs,
using a type of p-ANI called Emergency Service Query Keys (ESQKs).
On June 3, 2005 the FCC issued the First Report and Order, FCC Docket 05-196,
requiring VoIP providers to supply enhanced 9-1-1 (E9-1-1) service capabilities
to their customers.2 In Paragraph 1 of that Order, the FCC stated as follows:
we require providers of interconnected VoIP service to provide E911 services to
all of their customers as a standard feature of the service, rather than as an
optional enhancement. We further require them to provide E911 from wherever the
customer is using the service, whether at home or away from home.
On July 25, 2005 the Alliance for Telecommunications Industry Solutions
(ATIS) Emergency Service Interconnection Forum (ESIF) submitted to the industry
and to the North American Numbering Council (NANC) a document entitled: “Routing
Number Authority (RNA) for p-ANIs Used for Routing Emergency Calls — p-ANI
Assignment Guidelines and Procedures”3 for comment. On August 5, 2005 the NANC
Future of Numbering Working Group established the E9-1-1 p-ANI Issue Management
Group (IMG) to address the request by ESIF and to provide a recommendation to
the NANC.
 

1   ANI is the acronym for automatic number identification, a service that
provides the telephone number of an incoming call. ANI is used for a variety of
functions including helping to identify the caller’s address to speed response
time to 911 calls.   2   FCC First Report and Order and Notice of Proposed
Rulemaking in its proceeding regarding the regulation of internet protocol
(IP) enabled services (FCC 05-116).   3   © 2005 by Alliance for
Telecommunications Industry Solutions) created by the Emergency Services
Interconnection Forum (ESIF).

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   4

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

Working independently, the National Emergency Number Association and the NANC
IMG came to the conclusion that an Interim E9-1-1 Routing Number Authority
should be appointed to enable VoIP carriers to meet the FCC’s November 28
deadline, while a procurement or other process was undertaken to choose a more
permanent RNA. They recommended that the FCC appoint the national pooling
administrator to perform this interim function.
Working from the draft guidelines proposed by ESIF for the permanent RNA, the
NANC IMG developed interim guidelines for the IRNA to use in the issuance of
Emergency Service Query Keys (ESQKs)4 in those areas of the country where no
other entity is assigning them. These resources will be taken from the North
American Numbering Plan (NANP), specifically from the 211 and 511 NXXS (with the
211 NXX being utilized first) in each applicable NPA. This would enable VoIP
services providers to comply with the FCC First Report and Order and Notice of
Proposed Rulemaking regarding the regulation of internet protocol (IP) enabled
services (FCC 05-116).
The IMG sent its final revised proposed P-ANI Interim Assignment Guidelines for
ESQK (Interim Guidelines) to the NANC for approval on September 14, 2005, where
they were subsequently revised. Those revised guidelines, dated December 5,
2005, are included in and referenced in the Contract Modification #21.
The Interim Guidelines, as clarified by the FCC letter, will apply to the IRNA
and any entities that seek to obtain numbers from the IRNA until such time as
guidelines for the permanent RNA can be developed and published, and the FCC can
appoint a permanent e9-l-l RNA.
 

4   Like p-ANIs, for a 9-1-1 call, ESQKs allow the designated response center to
provide the caller’s location to the responders.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   5

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

3.0 NeuStar’s Proposed Solution
In accordance with the terms of the letter from Mr. Navin and the Interim
Guidelines, the Pooling Administrator has developed and implemented the
following solution.
In a manner similar to our existing pooling administration processes, the IRNA
allocates ESQKs in a fair and neutral manner consistent with all the
requirements of the Guidelines, to all eligible users, as that term is clarified
in the letter from the FCC. ESQK assignments are expected to be made within 5
business days of a complete and valid request. ESQKs will be allocated as
requested by eligible users; however, since this is an unregulated environment,
no verification will be made regarding the appropriateness and size of the
allocation with the corresponding PSAP. In accordance with the Interim
Guidelines, the application form contains a statement by which the applicant
self-certifies that it has received the authority to apply for the resources
from the appropriate e9-1-1-governing authority to provide routing or data
retrieval for e9-1-1-traffic to the applicable PSAP.
NeuStar has established a website, www.esqk.com, which is separate from the
pooling website. The ESQK website is similar to our pooling website. It is the
gateway to the ESQK system where new users can register to obtain access as well
as log in to the ESQK system. It supplies access to a user-friendly guide to
assist users in navigating the ESQK system, industry-related documents,
NeuStar’s conflict resolution process, industry-related website links, and our
customer support contact information. For our customer support, we created a
dedicated toll-free customer support line and email to support the needs of the
industry.
The PA used its experience to develop a secure ESQK system that is backed up
regularly and is completely separate from the existing Pooling Administration
System (PAS). The secure ESQK system is available to maintain a complete and
accurate record of all ESQK transactions, current ESQK “assigned” and
“available” status, and the user’s authorization status. Registered users may
access the secure database through a use-friendly web-based interface located on
the ESQK website. Any registered users that is considered an eligible user “that
is licensed or certified by the FCC or a state commission to operate as a
telecommunications carrier.” may submit requests for ESQKs as well as view the
assigned and available ESQK inventory. The ESQK system currently does not
support requests from users to modify information to existing ESQK assignments
and requests to voluntary return ESQKs, however they may submit those requests
directly to the IRNA, which will retain such requests for the permanent p-ANI
Administrator.
Pursuant to Section 9.3 and 9.4 of the Interim Guidelines, the IRNA completed
the following tasks prior to the November 1, 2006 implementation.
9.3 Initial Implementation: Before it begins assigning ESQKs, the Interim 9-1-1
UNA must ensure that the ESQKs it assigns are not presently in use. Because it
is believed that few ESQKs have been assigned from the 211 NXXs, the Interim
9-1-1 RNA will assign ESQKs only from the 211 NXX unless extenuating
circumstances exist. To avoid duplication, the Interim 9-1-1 RNA will first
perform the following steps in order until it can determine what numbers are
available to be assigned:
1. Ask existing mobile position center (“MPC”) and VPC vendors to provide a list
of all the entities that have been assigned pANIs in the 211 NXX, and the entity
(and contact information) that assigned the pANI.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   6

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

2. Ask each wireless service provider to respectively identify the entity that
provides pANIs to it.
3. Ask each E9-1-1 SSP to identify any pANl and entity that it has assigned a
p-ANl to from the 211 code. In addition, ask each E9-1-1 SSP to identify any
other entities that may perform pANl assignments within its territory (including
independents).
9.4 Once it has compiled a list of entities that assign numbers, the Interim
9-1-1 RNA will canvass those entities to determine what, if any, pANIs they have
assigned from the 211 NXX. The remaining available pANIs in the 211-NXX in all
NPAs will constitute the available pool from which the Interim 9-1-1 RNA will
assign ESQKs.
These were time-consuming functions, the success of which was virtually totally
dependant upon receipt of information from industry. Individuals on the pooling
administration staff began working on these tasks promptly after the receipt of
the initial appointment letter.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   7

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

4.0 Staff and Administration
Florence Weber, Regional Director, IRNA, manages the IRNA responsibilities,
administers ESQKs in compliance with the both the Interim Guidelines and the
terms of the letter from the Wireline Bureau, and participates in industry
meetings. From the inception of the IRNA to the date of this change order
proposal, the IRNA has received only six (6) registrations and one (1) ESQK
application. We are aware that some states have recently begun to certify VoIP
carriers as CLECs or have issued Orders allowing VoIP carriers to obtain
numbering resources, and we recognize that this could increase the volume of
registrations and applications. Nevertheless, we are confident that we can
manage any such increase in registrations and applications with only a single
staff member whose primary responsibility is as the Interim IRNA. Ms. Weber also
performs various pooling functions when her attention is not directed at the
IRNA, and her time is recorded and billed according to which task she is
performing.
In addition to the dedicated IRNA administrator, one additional person from the
existing PA staff has been trained to provide backup administration for the ESQK
administrator, so that in the event of illness or vacation, the functions can
continue to be performed in a timely manner as prescribed by the Guidelines.
This person was available to assist the IRNA administrator in the initial
implementation period and will continue to be available as needed. Additionally,
with the knowledge and consent of the FCC, other members of the PA staff worked
prior to the implementation date to process and assess incoming data from
existing administrators, to establish processes and user guides, to determine
the parameters of the IRNA’s responsibility, to work with state commissions and
existing administrators to develop processes to prevent double assignments, to
develop the various functionalities of the database, and to design and implement
the website.
Operations require ongoing contact with those entities other than the IRNA which
continue to assign ESQKs, to assure that double assignment does not occur. In
addition, the IRNA Administrator will continue to work closely with the Industry
Numbering Committee on any further amendments to the proposed permanent p-ANI
guidelines. In the development of those guidelines, the IRNA brought in multiple
contributions and provided significant assistance to the INC in
cross-referencing the existing numbering guidelines, while participating in the
INC meetings.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   8

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

5.0 Assumptions and Risks
Part of the PA’s assessment of this change order is to identify the associated
assumptions and consider the risks that can have an impact on our operations.
5.1 Assumptions
1. The IRNA function will exist only until the FCC appoints or chooses a
permanent e9-l-l RNA.
2. The IRNA will assign non-dialable numbers exclusively out of the 211 and 511
NXXs (with 211 being used first).
3. The IRNA function will be limited to that set forth in the Interim Guidelines
as they have been clarified by the letter from the Wireline Competition Bureau.
Conversely, the IRNA will not function in a manner inconsistent with the letter.
For example, the IRNA will not accept into its system prior operations and
transfers of information that would be inconsistent with the letter because it
would require us to house and operate p-ANI administration for those not
entitled to the resources under the terms of the letter.
4. The IRNA will assign p-ANIs to eligible users only in the geographic
locations in which they are certified.
5. Other entities and states already administering p-ANIs will continue to
perform that function, and the operation of the IRNA will complement those
existing operations until a permanent solution is reached.
6. The IRNA will escalate to the FCC any questions or issues relating to
applications for resources, and that escalation will toll the processing period.
7. The IRNA will not perform audits or reclamation.
5.2 Risks
The proposed solution does not present any additional risks to the internal
operations of the national pooling administrator.
Because it is a separate system, the system proposed here does not pose any risk
to the Pooling Administration System.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   9

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

6.0 Cost
Because of the unusual circumstances of this change order proposal, we not only
considered the costs that would potentially be incurred in implementing the
proposed solution, but also included hours that pooling employees have already
spent on this project.
Pooling employees were required to work overtime hours to comply with the FCC’s
stated desire that preparation for this project begin as quickly as possible,
even before any change order could be developed. We therefore advised the FCC
that these charges would be included in the cost as identified in the change
order proposal.
Under the assumptions identified above, the maximum cost to implement our
proposed solution until August 14, 2007 is $87,460.00, which includes allowance
for additional hours on any changes to the proposed permanent guidelines, and
any possible increase in activity due to state orders certifying VoIP providers.
This figure includes costs incurred in set-up.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   10

 



--------------------------------------------------------------------------------



 



PAS — Change Order Proposal #48 re: IRNA   Revised August 17, 2007  

7.0 Conclusion
In conclusion, the national Pooling Administrator has offered a viable solution
that addresses the immediate necessity for an interim e9-l-l Administrator, and
we ask that the FCC review and approve this change order proposal.

            © NeuStar, Inc. 2007   NeuStar Proprietary and Confidential   11

 